DENSON, J.
This action is one in assumpsit, by the plaintiffs against the defendant, to recover the value of services rendered as attorneys at law in and about securing the discharge of defendant’s wife from criminal charges lodged against her. Among other defenses interposed the defendant pleaded the statute of frauds as prescribed by subdivision 3 of section 4289 of the Code of 1907.
There is no conflict in the evidence in respect to the rendition of the services by the plaintiffs, nor as to their value. The bill of exceptions sets out all of the evidence, and in the view we take of it there is absolutely no foundation therein upon Avliich to predicate charges 2 and 3, requested by the defendant. The plaintiffs’ cause of action, according to the evidence, rests; upon an original promise of the defendant. He denied making it, and the only question in the case for submission to the jury Avas Avhetlier the promise was made. Charges 2 and 3, requested by the defendant, are abstract; and charge 1 is an invasion of the province of the jury. All of them Avere well refused.
Appellant’s counsel, in his brief, complains of a charge AAdiich he says Avas given at the request of the plaintiffs; but the bill of exceptions fails to disclose any charge given at plaintiffs’ request.
•We have discussed all the assignments of error insisted upon in appellant’s brief; and having determined them against him, the judgment of the trial Avill be affirmed.
Affirmed.
Tyson; C. J., and Simpson and MoCeeetan, JJ., concur.